                                                               Case No. 19-SW-00117-LMC

                                          AFFIDAVIT

      I, Detective Frank Rorabaugh, a Detective with the Kansas City, Missouri Police
Department (KCMOPD), having first duly sworn upon my oath, do hereby depose and state:

       Affiant makes this affidavit in support of the issuance of the search warrant to search the
following described person; to wit:

       Kody R. Williams, Black Male, DOB: 08-21-1982, presently being held at Caldwell
       County Detention, 280 W. Main Street, Kingston, MO 64650; and

        to seize anything which has been used in the commission of a crime or which is
contraband or which is property which constitutes or may be considered part of the evidence,
fruits or instrumentalities of a crime, particularly the described items:

       Deoxyribonucleic acid (“DNA”) sample taken by way of a buccal swab taken orally
       from inside of Williams’s cheeks.

     This affidavit contains information necessary to support probable cause for this application.
It is not intended to include every fact or matter observed by me or known by law enforcement.
The information provided is based on my personal knowledge and observations during the
course of this investigation, information conveyed to me by other law enforcement officials, and
my review of records, documents, and other physical evidence obtained during this investigation.
From my review of reports and other statements prepared by law enforcement officers I have
learned that:

   1. On August 6, 2018, at approximately 12:08 A.M., Officer Dylan Pifer with KCMOPD’s
      Metro Patrol Division conducted a traffic violation on a black 2008 Chevrolet Impala
      bearing Missouri license WL2B9F after observing the vehicle change lanes without
      signaling the turn at 61st Street and Swope Parkway, Kansas City, Jackson County,
      Missouri, within the Western District of Missouri.

   2. Contact was made with the driver, Kody R. Williams (Black Male, DOB: 08-21-1982),
      who provided Officer Pifer with his Missouri Driver’s License. Once Officer Pifer
      determined that Williams was a “Crip” gang member who was on federal supervised
      release for being a felon in possession of a firearm. Officer Pifer asked Williams to step
      out of the car. Williams exited the vehicle willingly but then fled from Officer Pifer on
      foot. Officer Pifer pursued Williams, but Williams escaped.

   3. Upon reviewing his dash camera recorded video footage, Officer Pifer determined an
      unknown female exited the car and walked away after Officer Pifer ran after Williams.

   4. The Chevrolet Impala was towed from the scene and law enforcement conducted an
      inventory search of the vehicle prior to towing it. A Springfield XDM9, 9mm semi-
      automatic handgun bearing serial number MG748446 was located beneath the driver’s
      seat. The handgun was loaded with a live round of ammunition in the chamber and
      seventeen live rounds of ammunition in the magazine. It was determined that the




        Case 4:19-sw-00117-LMC Document 1-1 Filed 04/10/19 Page 1 of 2
       handgun had been reported stolen on April 4, 2017. Law enforcement processed the
       firearm for deoxyribonucleic acid (“DNA”) testing and used a buccal swabs to take
       samples from the trigger, slide, trigger guard, and grip.

   5. A review of Williams’s criminal history revealed he was a convicted felon and on federal
      supervision for being a felon in possession of a firearm. A warrant was issued for
      Williams’s arrest.

   6. On September 24, 2018, at approximately 9:20 A.M., Williams turned himself in to the
      Police.

   7. On September 24, 2018, at 11:21 A.M., I attempted to question Williams in regard to this
      offense. Prior to questioning, I advised Williams of his Miranda rights. Williams
      exercised his right to counsel and was not questioned.

   8. Special Agent Stephen Gravatt, a Bureau of Alcohol, Tobacco, Firearms, and Explosives
      (ATF) Interstate Nexus Expert, examined the Springfield XDM9, 9mm semi-automatic
      handgun bearing serial number MG748446, and concluded it was not manufactured in the
      State of Missouri.

   9. Based upon the above information, I believe probable cause exists to believe Williams
      committed the federal felony offense of being a felon in possession of a firearm, in
      violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). There is probable cause to believe
      that Williams’s DNA was recovered from the buccal swabs used to take samples from
      the trigger, slide, trigger guard, and grip of the firearm recovered in this investigation.
      Obtaining known DNA samples directly from Williams is needed for comparative
      analysis.

   10. Based upon the investigation detailed herein, I request a search warrant be issued for the
       collection of the DNA of Kody R. Williams (Black Male, DOB: 08-21-1982), by way of
       a buccal swab, to compare Williams’s DNA to any DNA recovered from the Springfield
       XDM9, 9mm semi-automatic handgun.


                                            FRANK RORABAUGH
                                            Detective
                                            Kansas City, Missouri Police Department


Sworn to before me and subscribed in my presence
this 10th      day of April 2019, at Kansas City, Missouri.



HONORABLE LAJUANA M. COUNTS
United States Magistrate Judge
Western District of Missouri


                                               2

        Case 4:19-sw-00117-LMC Document 1-1 Filed 04/10/19 Page 2 of 2
